Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 8, 2014

                                    No. 04-13-00194-CV

                                      Eusebio VEJIL,
                                         Appellant

                                             v.

                                       Rosita VEJIL,
                                         Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-20186
                         Honorable Gloria Saldana, Judge Presiding


                                      ORDER
       On November 21, 2013, appellant filed a motion for rehearing, requesting the panel to
reconsider its opinion and judgment of November 6, 2013. The court hereby requests a response
to the motion from the appellee. See TEX. R. APP. P. 49.2. Any response must be filed in this
court no later than two weeks from the date of this order.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court